STATE OF MICHIGAN

                           COURT OF APPEALS



DONALD SCHWARCK, as Personal                      UNPUBLISHED
Representative, of the Estate of KAREN            January 14, 2016
SCHWARCK, deceased,

              Plaintiff-Appellant,

v                                                 No. 322696
                                                  Mackinac Circuit Court
ARCTIC CAT INC., a Minnesota Corporation,         LC No. 12-007341-NP

              Defendant-Appellee,
and

RENTAL EXPRESS INC.,

              Defendant,
and

T & RC COMPANY d/b/a INDIAN RIVER
SPORTS CENTER,

              Defendant.



JOSHUA BONNO, as Personal Representative, of
the Estate of EDITH BONNO,

              Plaintiff-Appellant,

v                                                 No. 325439
                                                  Mackinac Circuit Court
ARCTIC CAT INC, a Minnesota Corporation,          LC No. 12-007349-NP

              Defendant-Appellee,
and

RENTAL EXPRESS INC.,

              Defendant,


                                            -1-
and

T & RC COMPANY d/b/a INDIAN RIVER
SPORTS CENTER,

               Defendant,
and

DONALD SCHWARCK, as Personal
Representative, of the Estate of KAREN
SCHWARCK, deceased,

               Defendant.


Before: MARKEY, P.J., and STEPHENS and RIORDAN, JJ.

PER CURIAM.

      In these consolidated appeals,1 plaintiffs, as personal representatives of their respective
decedents Schwarck and Bonno, appeal the circuit court order granting defendant Arctic Cat
summary disposition under MCR 2.116(C)(10).2 We vacate and remand.

                                      I. BACKGROUND

        This is a products liability and breach of implied warranty action involving a 2002 Arctic
Cat 660 snowmobile and the unfortunate deaths of two sisters, Karen Schwarck and Edith
Bonno, on February 7, 2010. Decedent Schwarck was operating the Arctic Cat near Mackinac
Island’s Grand Hotel with her sister, decedent Bonno, as passenger. The sisters met their demise
when the Arctic Cat went in reverse, backward through a wooden fence and over the West Bluff
of the Island.

       The spouses of decedents, as their personal representatives, filed this action against
defendant Arctic Cat3 on January 28, 2013, raising claims of negligent manufacture and

1
 Bonno v Arctic Cat Inc, unpublished order of the Court of Appeals, entered March 13, 2015
(Docket Nos. 322696 & 325439).
2
  Personal representative for Schwarck appeals as of right. Personal representative for Bonno
appeals by leave granted. Bonno v Arctic Cat Inc, unpublished order of the Court of Appeals,
entered March 13, 2015 (Docket No. 325439).
3
 Defendants initially also included Rental Express, Inc., and T & RC Company, Inc. d/b/a Indian
River Sports Center as sellers of the Arctic Cat to the Schwarks. According to the Register of
Actions, the case against Rental Express, Inc. was dismissed on July 8, 2013, and the case
against T & RC Company, Inc. was dismissed on May 5, 2014. Both plaintiffs’ briefs on appeal
name only Arctic Cat, Inc. as defendant.



                                               -2-
production, gross negligence, and breach of implied warranty.4 Plaintiffs alleged that the Arctic
Cat 660 was negligently designed, tested, approved, manufactured, and produced without a
backup alarm that operated throughout all the reverse travel positions and as a result proximately
caused decedents’ injuries. Defendant filed its answer March 21, 2013. Plaintiffs stipulated to
consolidate their cases in the trial court for purposes of discovery.

        Defendant filed a motion for summary disposition under MCR 2.116(C)(7) and (10) on
March 20, 2014. Defendant denied the existence of a “silent reverse zone,” but argued that even
if such a zone existed, it was not a cause of the accident because the alarm was intended as a
warning to bystanders and not as an indicator of shift position for operators. Defendant asserted
that there was no malfunction of the vehicle’s shift indicator and that the indicator was designed
to apprise the operator of the shift position of the craft being steered. Thus, decedent Schwarck,
who knowingly engaged the Arctic Cat into reverse, should have looked to the indicator to
ascertain the gear of the craft. Defendant offered the deposition testimonies of first responders
Dennis Bradley (fire chief); Dominic Redman and Kenneth Hardy (police officers); and Sam
Barnwell (emergency medical technician) to support its contention that the snowmobile tracks
only shown one rearward motion south and that there were multiple explanations for how the
accident occurred which made the theory of a defective shift lever hypothetical.

        Plaintiffs Schwarck and Bonno filed responses in opposition to defendant’s motion for
summary disposition, April 3 and April 7, respectively. Both plaintiffs argued that forensic
evidence showed that the shift lever was in the reverse alarm zone when retrieved and therefore
indicated that decedent Schwarck had shifted from full reverse to forward. Plaintiffs stated that
decedent Schwarck was in the process of executing a three-point or K-turn.5 Plaintiffs offered
the opinions of two retained experts, John P. Frackelton, an accident reconstructionist,
snowmobile mechanic and district service manager for American Suzuki and American Honda,
and Lila F. Laux, a human factors psychologist/engineer. Donald P. Schwarck, decedent
Schwarck’s surviving spouse and personal representative, also offered an affidavit in support.



4
 The personal representative for decedent Bonno also alleged a Count IV Negligence against the
estate of decedent Schwarck. That count is not a matter for this Court on appeal, however.
5
  The trial court adopted the following steps required to execute a 3-point turn / K-turn, from the
report of expert John P. Frackelton:
       1) operator initiates a turn approximately perpendicular to the original heading;
       2) operator stops the vehicle;
       3) operator shifts the vehicle from drive to reverse;
       4) operator moves the vehicle reward [sic] perpendicular to the original heading;
       5) operator stops the vehicle;
       6) operator shifts the transmission from reverse to drive;
       7) operator expects vehicle to move forward;
       8) operator completes turn, heading back 180 degrees toward the original
       direction of travel.




                                                -3-
       A hearing on defendant’s motion was held on April 11, 2014. The court issued its
decision and order in favor of defendant on May 1, 2014. The court was not persuaded that the
snowmobile was in a silent reverse mode at the time of the accident and concluded, citing
Skinner v Square D Co, 445 Mich. 153; 516 NW2d 475 (1994), that the mere possibility of an
event’s occurrence, without more, was not enough to find defendant negligent.

       The court denied Schwarck’s motion for reconsideration on June 30, 2014, after having
found that no palpable error had been shown and that Schwarck’s “difference of opinion as to the
Court’s findings, without greater support than shown, must fail.”

                                 II. STANDARD OF REVIEW

        This Court reviews a trial court’s decision on a motion for summary disposition de novo.
Maiden v Rozwood, 461 Mich. 109, 118; 597 NW2d 817 (1999). “Summary disposition is
appropriate under MCR 2.116(C)(10) if there is no genuine issue regarding any material fact and
the moving party is entitled to judgment as a matter of law.” West v Gen Motors Corp, 469 Mich.
177, 183; 665 NW2d 468 (2003). In reviewing a motion under this subsection, courts consider
the pleadings, affidavits, depositions, admissions, and other documentary evidence presented in a
light most favorable to the nonmoving party. Maiden, 461 Mich. at 118.

        “In presenting a motion for summary disposition, the moving party has the initial burden
of supporting its position by affidavits, depositions, admissions, or other documentary evidence.”
Quinto v Cross & Peters Co, 451 Mich. 358, 362; 547 NW2d 314 (1996). Once the moving party
meets its burden, “[t]he burden then shifts to the opposing party to establish that a genuine issue
of disputed fact exists.” Id. In meeting its responsive burden, the nonmoving party may not rely
on mere allegations in pleadings, and must set forth specific facts showing that disputed material
issues of fact exist. Id. “If the opposing party fails to present documentary evidence establishing
the existence of a material factual dispute, the motion is properly granted.” Id.

                                         III. ANALYSIS

        Plaintiffs argue that the trial court erred in finding that plaintiffs failed to meet their
burden of going forward with proof that the Arctic Cat 660’s reverse alarm was the cause in fact
of decedents Schwarck and Bonno’s deaths and in granting defendant Arctic Cat summary
disposition. We agree. Plaintiffs offered competent evidence from which a jury could
reasonably infer that decedent Schwark drove the Arctic Cat in reverse off the West Bluff of
Mackinac Island unintentionally, relying on the ineffective reverse alarm. Several genuine
questions of material facts exist.

                                A. PROXIMATE CAUSATION

        In a products liability action, the plaintiff must show that defendant’s conduct was a
proximate cause of the decedent’s injury. Allen v Owens-Corning Fiberglas Corp, 225 Mich
App 397, 401; 571 NW2d 530 (1997). Proximate causation involves both “cause in fact” and
“legal cause.” Skinner, 445 Mich. at 162–163. The issue here is one of cause in fact. “Cause in
fact” requires a showing that “but for” defendant’s action, plaintiff would not have been injured,
whereas “legal cause” focuses on foreseeability and whether a defendant should be held legally
responsible for such consequences. Id. “A plaintiff must adequately establish cause in fact in


                                                -4-
order for legal cause or ‘proximate cause’ to become a relevant issue.” Id. The plaintiff bears
the burden of proof to establish causation, but “is not required to produce evidence that
positively eliminates every other potential cause.” Id. at 159-160. The mere happening of an
accident is not evidence of negligence. Pattinson v Coca-Cola Bottling Co of Port Huron, 333
Mich. 253, 256; 52 NW2d 688 (1952). Nor does the lack of witnesses to an accident prevent a
plaintiff from establishing a possible issue of fact for the jury. Skinner, 445 Mich. at 164. A
plaintiff can proceed under several different theories in a products liability action. Gregory v
Cincinnati Inc, 450 Mich. 1, 11; 538 NW2d 325 (1995). The evidence is sufficient when it “
‘establishes a logical sequence of cause and effect, notwithstanding the existence of other
plausible theories, although other plausible theories may also have evidentiary support.” ’ Id.
Citing Mulholland v DEC Int’l, 432 Mich. 395, 415; 443 NW2d 340 (1989).

         “Cause in fact may be established by circumstantial evidence, but such proof must
facilitate reasonable inferences of causation, not mere speculation.” Genna v Jackson, 286 Mich
App 413, 417-418; 781 NW2d 124 (2009) citing Skinner, 445 Mich. at 164 (quotation marks
omitted). A causation theory that is purely speculative “is simply an explanation consistent with
known facts or conditions, but not deducible from them as a reasonable inference.” Kaminski v
Grand Trunk Western R Co, 347 Mich. 417, 422; 79 NW2d 899 (1956) quoting City of Bessemer
v Clowdus, 261 Ala 388, 394; 74 So 2d 259 (1954). On the other hand, a causation theory is not
speculative when it is based on established fact and permits reasonable inferences to be drawn
from the evidence. Skinner, 445 Mich. at 164. It is not “sufficient to submit a causation theory
that, while factually supported, is, at best, just as possible as another theory.” Id.

         There is no dispute that on the day of the accident decedent Schwarck was driving the
Arctic Cat 660 east on West Bluff Road toward the Grand Hotel and that she attempted to
execute a three-point or K-turn to head back west. In order to make the turn decedent Schwarck
had to turn left to face north, stop, reverse south, stop, and then complete the turn to drive east.
The parties’ theories diverge from the point where decedent Schwarck ‘reversed south.’
Plaintiffs argue that after decedent Schwarck reversed, she stopped a second time and shifted
forward, and not hearing the reverse alarm, believed she was in forward, and accelerated. As a
result, the craft went in reverse through the fence and off the bluff. Defendant counters that the
tracks at the scene only support one rearward motion back through the fence, with no second
stop.

        The trial court determined that there were no material questions of fact on three issues: 1)
the position of the gearshift when the Arctic Cat 660 was recovered; 2) the sequence of events
related to decedent Schwark’s execution of a three-point turn; and 3) the operability of the
reverse alarm. The trial court held that although the Arctic Cat 660 was recovered with the shift
gear in the “silent reverse mode,” there was no evidence that it was in that same mode at the time
of the accident. The court also determined that there was no evidence of a second stop in the
snowmobile tracks that would support plaintiffs’ sequence of events that decedent Schwarck
shifted from reverse to forward in an effort to execute a three-point turn. The court lastly held,
and it was undisputed, that an inspection of the Arctic Cat post-accident showed the reverse
alarm to be operable.

       The trial court was correct in its determination that there was no genuine issue of
disputed fact as to the position of the gear. The snowmobile was recovered with the gearshift in


                                                -5-
the silent reverse zone, but a jury could not infer that the shift lever was in the same position at
the time of the accident because of the intervening fall off the bluff. Because of the wooded area
beyond the fence, the rocky and branch-covered exterior of the bluff, and the ease with which the
gear lever shifted, the trial court was correct in reasoning that the gearshift could have just as
likely shifted during the fall off the bluff.

        The trial court was incorrect in determining that there was no genuine issue of material
fact as to whether the snowmobile tracks supported plaintiffs’ sequence of events related to
making a three-point turn. The trial court concluded that there was no proof that decedent
Schwarck stopped a second time to engage the shift in forward gear. Based on the record, that
conclusion is incorrect. While first responders Redman and Hardy testified that from their
observations of the snowmobile tracks it appeared as if decedent Schwarck made a left turn
north, stopped and then reversed straight south, responder Bradley distinctly remembered seeing
evidence of two stops in the tracks. Bradley’s observation on the night of the accident was that:

        . . . the tracks were pretty obvious on what happened. I mean, they come up –
       they – if this was the road (indicating), they come down, and they could have
       made it – they would have made it all the way around, but there was a sidewalk
       and a front yard, and rather than do that, they stopped and back up. And then I
       remember them, like, going ahead and not doing it, and then backup the second
       time, is how I remember it.

Plaintiffs’ expert accepted as fact Bradley’s observation of two tracks and explained in his report
how the responders’ lay witness opinions could differ. Frackleton opined that, “[n]ormal stop-
to-forward shifting does not create spin or trenching and does not appear any different than a
continuous rearward track. In essence a one stop along the last track, then a re-power in reverse
would appear similar to a single non-stop reverse.” Frackleton asserted that a second stop is
necessary in a three-point turn to shift the gear from reverse to drive. Considering Bradley’s
testimony of having observed a second stop in the tracks, there is evidence from which a jury
may reasonably infer that decedent Schwarck stopped twice to shift gears.

        The trial court was correct in its third determination that there was no genuine issue of
material fact regarding whether the reverse alarm was “operational.” Frackelton inspected the
subject Arctic Cat after the accident and reported that the reverse alarm chimed when manually
depressed. Defendant agreed with Frackelton’s observation. The court’s conclusion that the
reverse alarm “was working at the time of the accident” does not determine whether its
operational process constituted a product defect. Plaintiffs’ claim was that the reverse alarm was
defective because it did not sound during the entire time the vehicle was in reverse. Plaintiffs’
causation theory was that the Arctic Cat’s reverse alarm caused decedent Schwarck to be
confused about whether she was in forward or reverse gear and that the confusion led to the
accident that caused decedents’ deaths.

        Frackelton inspected the chain case, gearshift, and reverse alarm of an exemplar Arctic
Cat. He observed that the shift lever traveled from full reverse to full forward in a distance of
four inches. Frackelton’s testing revealed that when the lever was shifted all the way down and
pressed against the reverse buffer switch, the switch sounded a chime and the snowmobile was in
full reverse mode. Frackelton experimented with the lever, shifting it up toward forward gear, an


                                                -6-
inch at a time. For the next two inches of shift travel forward, the reverse alarm did not sound,
but the snowmobile was still in reverse. Frackelton observed that it was only in the last or fourth
inch of shift travel that the snowmobile was in full forward.

        From his 200-miles worth of test runs with an exemplar Arctic Cat, Frackelton observed
that the transition from full reverse to full forward was smooth and accomplished with little
pressure. He opined that an operator could “become accustomed to [the] highly repeatable return
performance.” On two occasions, however, Frackelton pushed the gearshift forward and the
Arctic Cat did not return to forward gear as expected. Frackelton observed that “[t]he shaft had
stopped at the shift fork transition point and prevented it from fully seating in the stowed ‘drive’
position.”

        While defendant refutes the existence of a silent reverse zone on the Arctic Cat, it does
not challenge the efficacy of Frackelton’s testing process nor his conclusion that the reverse
alarm does not sound through the entire reverse gear. Frackleton's opinion, based upon facts
deduced from competent witness testimony and reliable testing, creates a material question of
fact as to whether the alarm failed to sound at all times when the gear was in reverse. Defendant
argues that the alarm served its’ intended purpose which is to notify bystanders and not operators
that the snowmobile is in reverse and that it was unreasonable for decedent Schwarck to rely on
the alarm to determine the gear of the snowmobile. The fact that the manufacturer’s intended
purpose for the alarm was to warn third-parties is not dispositive of the issue of whether decedent
Schwarck relied on the alarm to determine her gear or whether that reliance was reasonable or a
foreseeable misuse of the alarm and snowmobile. Decedent Schwark is assumed to have acted
with due care for her own safety. Her widower averred that, based upon his observations,
decedent Schwarck had a practice and routine of relying upon the sounding of the alarm as a
signal that she was in reverse. Evidence from Frackelton’s test runs also demonstrate that
despite manual control of the shift lever, the lever could stop just short of the forward position
and prevent the snowmobile from going into drive.

       Reasonable minds could differ as to whether a reverse alarm that does not sound
throughout the reverse trajectory or only operates in a partial manner is defective.

        Defendant argues and the circuit court agreed that this case is exactly like Skinner, but
instead of a “phantom zone” on a switch, there is a “silent reverse zone” on a gearshift. Further,
that just as the plaintiff in Skinner could not prove the “phantom zone” misled him to think the
switch was off and cause him to be electrocuted, here plaintiffs cannot prove that the “silent
reverse zone” misled decedent Schwarck to think she was in forward and cause her to accelerate
backward off the bluff. We disagree and find plaintiffs’ case factually dissimilar from Skinner.
Recall that in Skinner, the Court indicated that the plaintiff could not have been confused about
whether the Square D switch was on or off because of the noise of the tumbler. If the switch
were on, the tumbler’s loud noise would have been heard. Here, the Court may compare the
noise of the tumbler to the sound of the reverse alarm. Just as the sound of the tumbler indicated
the switch was on, so did the sound of the reverse alarm indicate the snowmobile was in reverse.
In other words, when the tumbler could not be heard, the switch was off, and here when the
alarm could not be heard, the snowmobile was presumably in forward. While the Court in
Skinner was not persuaded that the plaintiff was misled by the switch, here a jury could find that
but for the alarm, decedent Schwarck would not have been confused about whether she was in


                                                -7-
forward or reverse. Defendant’s argument, that the operator’s manual control of the gearshift
dissipates any confusion as to what gear the operator is in, is not dispositive. Frackelton reported
that twice during his test runs with an exemplar model, when he shifted forward, “[t]he shaft had
stopped at the shift fork transition point and prevented it from fully seating in the stowed ‘drive’
position.” This evidence indicates that manual control of the gearshift would not have
eliminated operator confusion because the gearshift has the capacity to stop before it is fully in
forward gear.

        Legal cause becomes a relevant issue after cause in fact has been established. Skinner,
445 Mich. at 162–163. Because the trial court determined plaintiffs’ failed to present proofs of
cause in fact, it did not reach the issue of legal cause. “To establish legal cause, the plaintiff
must show that it was foreseeable that the defendant's conduct ‘may create a risk of harm to the
victim, and ... [that] the result of that conduct and intervening causes were foreseeable.’ ”
Weymers v Khera, 454 Mich. 639, 648; 563 NW2d 647 (1997), quoting Moning v Alfono, 400
Mich. 425, 439; 254 NW2d 759 (1977). Frackelton’s observation was that the reverse alarm
failed to operate the entire time the Arctic Cat is in reverse. Testimony from decedent
Schwarck’s surviving spouse was that decedent Schwarck relied on the reverse alarm to notify
her of when she was in reverse. In light of this evidence, it is foreseeable that an operator of the
Arctic Cat may rely on the sound of the reverse alarm to indicate when the snowmobile is no
longer in reverse and experience unexpected travel backward because the alarm does not sound
during the entire reverse gear. It is further foreseeable that unanticipated reverse travel may
cause a risk of harm to the operator. A snowmobile is designed to travel over ice and snow.
Frackelton’s tests regarding speed velocity without aggressive throttle demonstrate how the
Arctic Cat can travel almost thirty-feet in just 5.4 seconds. Not only can an operator of the
Arctic Cat find him or herself unexpectedly travelling in reverse, but also doing so quickly.
Plaintiffs’ other expert, Dr. Laux, whose qualification as an expert was not challenged, testified
based upon human factors that an operator in decedent Schwarck’s situation would be unable to
respond to that unexpected stimuli. Dr. Laux opined that

         [u]nexpected sensory stimuli such as those associated with moving in reverse
         when you expect to be moving forward, low probability that this unexpected
         stimulus will occur, uncertainty about the stimulus itself, and surprise will all
         result in longer reaction times.

Dr. Laux added that time is also required for the operator to determine how to respond to the
unexpected stimuli, to engage the brake, and for the brake to activate. “Inertia will cause the
vehicle to continue to move after the brake is applied.” In this case, snow and ice most likely
aided in the snowmobile’s trajectory as well. From her human factor’s experience, Dr. Laux
opined that, “older women in particular respond more slowly to unexpected stimuli when
operating a vehicle.”6

        A jury could infer that traveling backward when one thought he or she would go forward
is an unexpected stimulus. It is also a reasonable inference, from the opinions of both plaintiffs’
experts, that it was foreseeable that the operator would be surprised by the rearward motion.
6
    Schwarck was 59-years-old at the time of the accident.



                                                 -8-
Given the evidence, reasonable minds may differ as to whether decedent Schwarck did not or
could not correct the snowmobile’s rearward direction in the time allotted.

       Based on the whole record, there is evidence that warrants submission of this case to a
jury to determine whether the reverse alarm was defective and whether that defect caused
decedent Schwarck and Bonno’s deaths.

                           B. BREACH OF IMPLIED WARRANTY

        Both plaintiffs alleged breach of implied warranty in their respective complaints. Bonno
did not mention the warranty issue in response to defendant’s motion for summary disposition.
Schwark’s responsive motion stated the law in regards to implied warranties, but did not make an
argument. The trial court did not address whether an implied warranty was breached. Both
plaintiffs fail to argue the issue on appeal. We therefore consider the issue unpreserved and
abandoned.7

        Vacated and remanded for proceedings consisted with this opinion. We do not retain
jurisdiction.



                                                            /s/ Jane E. Markey
                                                            /s/ Cynthia Diane Stephens




7
  The presumption of due care issue was also abandoned by Bonno on appeal, not argued before
the trial court, and not addressed by the trial court. An issue not addressed by the trial court is
not preserved for appeal. Fast Air, Inc v Knight, 235 Mich. App. 541, 549; 599 NW2d 489
(1999). This Court is not obligated to consider unpreserved issues in civil cases. Coates v
Bastian Bros, Inc, 276 Mich. App. 498, 509–510; 741 NW2d 539 (2007).



                                                -9-